Citation Nr: 0817554	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-06 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a certificate of eligibility for the purchase 
of an automobile and adaptive equipment, or adaptive 
equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from December 1973 to 
December 1978.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
videoconference hearing before a Veteran's Law Judge was 
scheduled for March 2008.  The appellant failed to report for 
this scheduled hearing and he has not requested rescheduling 
of the hearing.


FINDING OF FACT

The appellant has corrected visual acuity of 20/200 in his 
better (right) eye.


CONCLUSION OF LAW

The criteria for financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment are 
met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2002); 38 C.F.R. 
§ 3.808 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Here, VA sent the appellant a non-compliant notice letter in 
November 2003.  This letter did not inform the appellant of 
what evidence was required to substantiate the claim, and 
that he should submit all pertinent information or evidence 
in his possession.  The November 2003 letter notified the 
appellant of his and VA's respective duties for obtaining 
evidence.

Notwithstanding, the defects cites above, as a practical 
matter, the Board finds that the appellant has been notified 
of the evidence required to substantiate his claim and the 
need to provide supporting evidence in his possession, for 
the following reasons.  Correspondence dated November 2003 
from the appellant reflects his actual knowledge of the 
criteria for the benefit sought, wherein he states that he is 
service connected for permanent impairment of vision of both 
eyes.  Also, VA issued the appellant a statement of the case 
dated February 2005 that included the criteria for the 
benefits sought under 38 C.F.R. § 3.808, and VA issued him a 
supplemental statement of the case dated April 2005 that 
included 38 C.F.R. § 3.159.  These documents make clear to 
the appellant the deficiencies in his claim and the evidence 
or information that may be submitted to establish entitlement 
to the benefit he seeks. 

Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession and that he has been made 
aware of the evidence necessary to substantiate his claim.  
The Board notes that there is no allegation from the 
appellant or his representative that he has any evidence in 
his possession that is needed for full and fair adjudication 
of this claim.  Accordingly, the Board finds that the 
appellant is not prejudiced by the non-compliant VCAA notice 
letter dated November 2003 and that the fundamental fairness 
of the adjudication process is intact.

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of the case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

VA has a duty to assist the claimants in the development of 
the claim.  This duty includes assisting in the procurement 
of service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The claims file contains the post-service reports of VA 
treatment and examination.  Furthermore, the record contains 
the veteran's statements in support of his claim.  VA 
scheduled the appellant for a hearing in March 2008.  He 
failed to report for this hearing.  The Board has reviewed 
the appellant's statements, as well as the medical evidence, 
and finds no references to any outstanding documents.

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Automobile and Adaptive Equipment of Adaptive Equipment 
Only

To warrant entitlement to automobile and adaptive equipment 
only under 38 U.S.C.A. § 3901(a), the evidence must 
demonstrate a service-connected disability resulting in the 
loss, or permanent loss of use, of at least one foot or a 
hand; or, permanent impairment of vision in both eyes, 
resulting in (1) vision of 20/200 or less in the better eye 
with corrective glasses, or, (2) vision of 20/200 or better, 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye. 38 C.F.R. § 3.808(a).

The law also provides that a veteran may be entitled to only 
adaptive equipment if he has ankylosis of at least one knee 
or one hip due to service-connected disability.  38 U.S.C.A. 
§ 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv); see also 38 C.F.R. 
§ 3.350(b).

A review of the record shows that the appellant is service 
connected for glaucoma with light perception only (left eye) 
at 60 percent, traumatic arthritis of the cervical spine 30 
percent, traumatic arthritis (left knee) 10 percent, low back 
strain 10 percent, varicose veins (right leg), and tinea 
pedis 10 percent.

In the appellant's August 2004 correspondence, he reported 
limited use of his left knee requiring use of an automatic 
transmission on his automobile.  The appellant contends that 
entitlement is warranted due to permanent impairment of 
vision in both eyes resulting from service-connected 
glaucoma.  VA treatment records dated March 2004 to June 2006 
reflect findings for glaucoma with filtering blebs and 
significant cataracts on both eyes.  The appellant declined 
surgery for cataracts.

In connection with the appellant's claim, multiple VA eye 
examinations were conducted.  On VA examination in March 
2004, a right eye nasal field defect was found and a left eye 
complete dense field defect.  Corrected visual acuity in 
right eye was 20/60.  The left eye has bare light perception 
and manifest refraction gave no improvement.

On VA examination in March 2005, visual acuity was 20/50 in 
the right eye and hand motion in the left eye.  Goldmann and 
Humphrey visual fields were performed.  The right eye showed 
constricted visual field with a visual field greater than 35 
degrees of central vision.  The left eye had a central island 
of vision remaining with the periphery of complete dense 
field defect.  The examiner noted that the visual field was 
greater than 20 degrees in the right eye (better) and less 
than 20 degrees in the left eye.

On VA examination in December 2006, there was some 
restriction of the right eye visual field; it was noted that 
vision was impacted by cataracts.  Because of dense cataract 
of the left eye, a visual field could not be performed.  
Corrected visual acuity was 20/100 (far) and 20/200 (near) in 
the right eye.  The left eye had light perception only.  The 
examiner stated that visual acuity was worse than 5/200 and 
that there was visual field defect.  The examiner stated that 
vision in the right eye should improve with cataract surgery.

Having reviewed the evidence, the Board finds that the 
evidence demonstrates vision of 20/200 or less in the better 
eye with corrective glasses.  Therefore, entitlement to 
automobile and adaptive equipment or for adaptive equipment 
only is established.

In reaching this determination, the Board notes that the AOJ 
failed to even reference the finding of 20/200.  Furthermore, 
the controlling law does not distinguish between near and 
distant vision.  In addition, the controlling regulation does 
not distinguish between near and distant vision.  38 U.S.C.A. 
§ 3901; 38 C.F.R. § 3.808.  Although Part 4 provides some 
guidance, such guidance is for the purpose of compensation, 
not an automobile allowance.  Regardless, even Part 4 is not 
completely clear.  One regulation notes that near and distant 
vision are to be measured.  However, best distant vision will 
be the basis of the rating.  38 C.F.R. § 4.75.  Again, we 
note that the issue in this case is not a rating.  
Regardless, 38 C.F.R. § 4.84 provides that if there is a 
difference between near and distant vision, such should be 
considered.  It is obvious that near vision is not a factor 
that may be summarily rejected.  

In 1992 the Office of General Counsel noted that Section 
3902(a) provides that the Secretary, under regulations which 
the Secretary shall prescribe, shall provide or assist in 
providing an automobile or other conveyance to each eligible 
person.  The only regulation regarding the automobile 
allowance appears at 38 C.F.R. § 3.808.  Although the statute 
provides authority for the Secretary to promulgate 
regulations regarding provision of the automobile allowance, 
such regulations have not been promulgated.  OGC Conclusive 
2-92.  As noted above, neither the law nor the controlling 
regulation distinguish between near and distant vision.  
Furthermore, as noted by General Counsel, the only 
controlling regulation is 38 C.F.R. § 3.808. 


ORDER

A certificate of eligibility for financial assistance in the 
purchase of an automobile and adaptive equipment or for 
adaptive equipment only is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


